Citation Nr: 1212821	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-41 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating for service-connected low back strain.

4.  Entitlement to an initial compensable disability rating for service-connected residuals of the fractured distal third of the left tibia and fibula.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in active military service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in relevant part, denied service connection for bilateral hearing loss and tinnitus.  Also, the RO granted service connection for low back strain and for residuals of the fractured distal third of the left tibia and fibula and assigned noncompensable evaluations to each of these disabilities, effective from January 16, 2008, the date of receipt of the Veteran's formal claim for these disorders.  In a letter dated on the following day in July 2008, the RO notified the Veteran of the decision and of his appellate rights.

The Veteran disagreed with the effective dates assigned for the grants of service connection for residuals of the fractured distal third of the left tibia and fibula.  In September 2009, the RO assigned an earlier effective date of August 17, 2007 (the date of receipt of an informal claim).  This award represents a complete grant of the benefit sought, and, in any event, to the Board's knowledge, the Veteran has not disagreed with that decision.  The matter has been resolved.  Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The issues of entitlement to initial compensable ratings for the service-connected low back strain and the service-connected residuals of the fractured distal third of the left tibia and fibula are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is causally or etiologically related to his military service.

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this portion of the appeal at this time is not prejudicial to the Veteran.
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed bilateral hearing loss due to noise exposure while serving in the military.  He further maintains to have experienced continuing hearing loss since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

The Veteran has articulated several theories of in-service injury including acoustic trauma due to his military occupational specialty (MOS) as a bugler as well as exposure to gunfire, rockets, and artillery noise on the practice range.  See September 2009 VA audiology examination report.  He also asserts that he injured his left ear as a result of an in-service motor vehicle accident.  Id.

As to the in-service noise exposure, the Board recognizes that the Veteran would likely have been exposed to repetitive noise from his bugle in his MOS of bugler.  In-service exposure to gunfire, rockets, and artillery noise on the practice field and during basic training is also conceded.  Thus, the question remains whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to his conceded noise exposure in service.

Service treatment records, including the October 1967 separation examination, are absent any complaints of, or treatment for, auditory disabilities.  It is undisputed that the Veteran was involved in a motor vehicle accident in July 1966; however, a review of the pertinent service treatment records does not show that he complained of, or was treated for, an ear injury at that time.

At an October 1965 enlistment examination, authorized audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
0(10)
0(10)
-10(-5)
LEFT
15(30)
15(25)
15(25)
20(30)
15(20)

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.

The Board acknowledges the slightly elevated puretone threshold levels shown at the October 1965 enlistment examination.  Significantly, however, the September 2009 VA audiological examiner reviewed the Veteran's service treatment records and concluded that they provide no evidence of hearing loss during the Veteran's active duty.  Thus, the Board concludes that the Veteran was sound on enlistment.  

On the October 1967 separation examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and authorized audiological evaluation pure tone thresholds, in decibels, was not conducted.  Whispered voice testing was conducted in both ears which indicated 15/15 bilaterally.

Rather, the Veteran contends that he has had hearing loss since his military service.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Post-service, the Veteran was afforded a VA audiology examination in September 2009.  Audiological testing yielded the following results:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT 
20
15
60
55
65
48.75
LEFT
15
15
15
35
35
25
Average puretone threshold was 48.75 decibels in the right ear with speech recognition ability of 96 percent, and average puretone threshold was 25 decibels in the left ear with speech recognition ability of 88 percent.  Consequently, the audiometric test results at the September 2009 VA examination demonstrated that the Veteran had a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Accordingly, the remaining question pertaining to this service connection claim is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  The September 2009 VA examiner provided the following opinion as to medical nexus:  "[t]he condition/disability hearing loss is less likely as not (less than 50/50 probability) caused by or a result of noise trauma in the U.S.M.C.  There is no evidence of hearing loss in service medical records."

In contrast, the Veteran submitted a letter from his treating physician, Dr. J.C.P, in support of his bilateral hearing loss claim.  In his December 2007 letter, Dr. J.C.P. stated that the Veteran "has bilateral hearing loss . . . and it is my opinion that it is as likely as not that the hearing loss . . . is as a result of exposure to military nose while in service."

Additionally, the Veteran has described a history of noise exposure in service and has stated that he has experienced hearing loss since his active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed bilateral hearing loss cannot be reasonably disassociated from his conceded in-service noise exposure.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible assertions that he began experiencing difficulty hearing in service and has continued to experience hearing loss since his discharge from service.

The Board also acknowledges the September 2009 VA medical opinion which concludes that the Veteran's hearing loss is not related to his service.  The Board notes that the September 2009 VA examiner did not discuss the December 2007 letter from Dr. J.C.P. or the conceded in-service noise exposure.  Moreover, and in any event, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  Thus, the Board finds that the September 2009 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported hearing impairment onset in service, continuity of symptomatology since service, and the positive medical nexus opinion from Dr. J.C.P., the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active duty as a result of noise exposure during such service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he sustained traumatic in-service noise exposure as a result of performing his MOS as a bugler; as well from gunfire, rockets, and artillery noise on the practice field; and during basic training.  The Veteran contends that he has experienced tinnitus symptoms since service.  See the Veteran's NOD dated October 2008 and VA Form 9 dated September 2009.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of bugler, and his record of service supports in-service noise exposure during basic training and field practice.

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

Here, the Veteran submitted a letter from his treating physician, Dr. J.C.P, in support of his tinnitus claim.  In the December 2007 letter, Dr. J.C.P. stated that the Veteran "has . . . tinnitus and it is my opinion that it is as likely as not that the . . . tinnitus is as a result of exposure to military nose while in service."

The Veteran was afforded a VA examination in connection with his tinnitus claim in September 2009.  During this examination, he reported that his tinnitus had its onset during his active duty.  The VA examiner stated that the Veteran reported no current complaints of tinnitus.  However, the examiner's findings are in direct contrast with the December 2007 letter from Dr. J.C.P. as well as the Veteran's repeated assertions of tinnitus during the appeal period.  See the NOD dated October 2008 and the VA Form 9 dated September 2009.

As to medical nexus, the September 2009 VA examiner concluded that "[t]he condition/disability hearing loss is less likely as not (less than 50/50 probability) caused by or a result of noise trauma in the U.S.M.C. . . . No complaints of tinnitus found in the service medical records."

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service noise exposure.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he has experienced tinnitus since service constitutes competent and credible evidence upon which the Board may rely in making its decision.  Further, the Board notes that the September 2009 VA examiner did not discuss these assertions of the Veteran, the December 2007 letter from Dr. J.C.P., or the conceded in-service noise exposure.

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of tinnitus symptoms since service.  In addition, in the December 2007 letter, Dr. J.C.P. indicated that the Veteran has current diagnosis of tinnitus that is related to his military service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal-entitlement to increased initial ratings for service-connected low back strain and residuals of left tibia and fibula fracture-must be remanded for further development.

The Veteran was afforded a July 2008 VA examination as to his lumbar spine and left tibia and fibula disabilities.  As to the low back, the examiner noted the Veteran's range of motion with no objective evidence of pain and further indicated that there was no additional limitation with repetitive motion.  Crucially, the VA examiner failed to address whether the Veteran exhibited fatigability, weakness, or lack of endurance.  The Board additionally observes that, although the VA examiner noted the Veteran's report that he experienced muscle spasms and flare-ups, the examiner did not comment on the frequency or the functional impairment caused by said spasms and flare-ups.  Additionally, the July 2008 VA examiner noted the Veteran's report that he experienced five to six episodes of incapacitating back pain, lasting two to three days; however, the VA examiner did not provide a description of these periods of exacerbated symptomatology.

Accordingly, because the July 2008 VA examination report failed to adequately address the matter of functional loss with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased initial rating claim.  See 38 C.F.R. § 4.2 (2011).  As such, the Board believes that a new VA examination is needed to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss including with muscle spasm and flare-ups.

Additionally, the Board observes that the July 2008 examiner did not conduct range of motion testing of the Veteran's left leg as to his left tibia and fibula fracture claim.  The Board recognizes that the Veteran's disability is rated under Diagnostic Code 5262, which does not necessitate range of motion testing; however, in order to afford the Veteran full consideration of all associated symptomatology, the complete range of motion testing should be conducted upon Remand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Moreover, as to the low back strain and residuals of left tibia and fibula fracture, review of the claims file reveals that the Veteran has not been afforded another VA examination since the July 2008 evaluation, over three and a half years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over three and a half years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Also, as this matter is being remanded for further development the Board notes that, although the Veteran has repeatedly indicated that Dr. J.C.P. is his treating physician, no records of his post-service medical treatment have been associated with the claims file.  Because VA is on notice that there are records that may be applicable to the Veteran's claims remaining on appeal and because these records may be of use in deciding the current pending claims, the RO should attempt to locate the Veteran's complete pertinent treatment records from Dr. J.C.P. as well as any ongoing medical records relevant to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding low back and left leg treatment that the Veteran has received.  The Board is particularly interested in records of treatment that the Veteran received from Dr. J.C.P.  All such available documents should be associated with the claims file.

2. Then, the Veteran should be afforded a VA examination for the purpose of determining the nature and extent of his service-connected low back strain.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:  

a. note the results (in degrees) of the range of motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range of motion testing.

b. discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the lumbar spine.

c. discuss the nature and extent of any muscle spasms, guarding, localized tenderness, abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), vertebral body fracture with a loss of 50 percent or more of height, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

d. report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervetebral disc syndrome.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

e. identify any evidence of neurological manifestations due to the service-connected low back strain-to include any neurological pathology of the lower extremities found to be due to the service-connected low back strain.  The examiner must identify the specific nerves, if any, involved and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

f. address the impact of the service-connected low back strain on the Veteran's occupational functioning (regardless of his age).

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. The Veteran should also be afforded a VA examination as to his service-connected residuals of the fractured distal third of the left tibia and fibula.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should discuss any abnormalities that the Veteran displays in his left knee and left ankle-to include any limitation of motion and instability.  [In this regard, complete range of motion should be performed.]  Also, the examiner should discuss whether the Veteran has malunion or nonunion of his left tibia and fibula and whether he has loose motion requiring the use of a brace.  

In addition, the examiner should express an opinion concerning the impact of the service-connected residuals of left tibia and fibula fracture on the Veteran's ability to work.

4. Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the report(s) is (are) insufficient, it (they) should be returned to the examiner(s) for corrective action, as appropriate.

5. Thereafter, the AOJ should readjudicate the remaining claims on appeal-entitlement to initial compensable ratings for the service-connected low back strain and the service-connected residuals of the fractured distal third of the left tibia and fibula.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


